Case: 15-14158   Date Filed: 06/29/2016   Page: 1 of 4


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-14158
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 2:14-cr-00141-RBD-WC-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

SEANDARIUS SAVAGE,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                     ________________________

                             (June 29, 2016)

Before HULL, MARCUS and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:
               Case: 15-14158      Date Filed: 06/29/2016     Page: 2 of 4


      Seandarius Savage appeals the denial of his motion for a judgment of

acquittal for using or carrying a firearm during and in relation to, or possessing a

firearm in furtherance of, a drug trafficking offense. See 18 U.S.C. § 924(c)(1)(A).

Savage argues that the government failed to prove that he knew there was a firearm

in his vehicle and that he planned to use the firearm to advance his drug

trafficking. We affirm.

      To obtain a conviction under section 924(c)(1)(A), the government must

prove that “during and in relation to . . . any drug trafficking crime . . ., [the

defendant] use[d] or carrie[d] a firearm, or . . . in furtherance of any such crime,

[he] possesse[d] a firearm.” 18 U.S.C. § 924(c)(1)(A). A defendant can “carry” a

firearm in violation of section 924(c)(1)(A) by “convey[ing] [it] in a vehicle,”

Muscarello v. United States, 524 U.S. 125, 127 (1998), to serve “some purpose or

effect with respect to the drug trafficking crime,” Smith v. United States, 508 U.S.
223, 238 (1993). For a defendant’s possession of a firearm to be “in furtherance

of” a drug trafficking crime, there must be “some nexus between the firearm and

the drug selling operation.” United States v. Molina, 443 F.3d 824, 829 (11th Cir.

2006) (quoting United States v. Timmons, 283 F.3d 1246, 1253 (11th Cir. 2002)).

That nexus “can be established by accessibility of the firearm, proximity to the

drugs or drug profits, and the time and circumstances under which the gun is

found.” Id. at 829–30 (internal quotation marks, citation, and ellipses omitted).


                                            2
              Case: 15-14158     Date Filed: 06/29/2016    Page: 3 of 4




      The district court did not err by denying Savage’s motion for a judgment of

acquittal. Testimony from state and federal agents about the discovery of drugs and

a firearm in Savage’s vehicle and Savage’s statements provided sufficient evidence

that Savage carried or possessed a firearm to facilitate drug trafficking. Savage and

his passenger abandoned his vehicle, which reeked of marijuana, and entered a

nearby house while ignoring the lights and siren that Corporal Aubury Caffey of

the Montgomery Police Department had activated in his patrol car. Corporal

Caffey approached Savage’s vehicle and saw through a window approximately

$2,000 in currency strewn over a book bag that was lying in the passenger seat,

two pill bottles sitting in the cup holder located between the driver’s and

passenger’s seats, and the handle of a Glock semiautomatic pistol protruding from

under the passenger seat. When questioned at the police station by Sergeant

Benjamin Schlemmer, and during an initial interview with Agent John Murray of

the Federal Bureau of Investigation, Savage claimed the marijuana and currency

but disclaimed any knowledge of the pistol. When interviewed a second time by

Agent Murray, Savage “took responsibility” for the pistol. Sergeant Schlemmer

also provided expert testimony that drug dealers keep weapons on hand to protect

their drugs and money. The jury was entitled “to choose between or among the

reasonable conclusions to be drawn from the evidence presented at trial.” Molina,


                                          3
              Case: 15-14158    Date Filed: 06/29/2016   Page: 4 of 4
443 F.3d at 828. Based on Savage’s statements and the proximity of the firearm to

the drugs and currency inside his vehicle, a reasonable jury could have found that

Savage was carrying, see Muscarello, 524 U.S. at 127, or possessed, see Molina,
443 F.3d at 829, the Glock pistol to guard the drugs and related drug proceeds.

      We AFFIRM Savage’s conviction.




                                         4